Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
2. 	This office action is in response to Applicant's amendment received on December 23, 2021. In the amendment, claims 1, 8, and 15 have been amended. Claims 1-20 remain pending and allowed herein.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant's filed amendment. 	
				
				Allowable Subject Matter
3. 	Claims 1-20 are allowable over the prior art of record. 

				Reasons for Allowance
4.  	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to allocating resources using an integrated multi-dimensional geological model, the resources being used for a well-planning process to extract hydrocarbons in a subterranean region. The closest prior art Holl et al., (US Patent No. 8849640 hereinafter referred to Holl) and Sequeira et al (WO2012027020A1 hereinafter Sequeira). Holl teaches the three-dimensional shared , resource requirements for implementing the well-planning process based on the seismic data, comprising: processing an input against indices of assets using a predictive analytical rule of the integrated multi-dimensional geological model; and in response to processing the input, determining a set of resources required to implement the well-planning process based on: (i) a control variable of the input corresponding to a task of the well planning process and (ii) geological properties of reservoirs in the underground formation indicated by the obtained seismic data; based on the determined resource requirements and the input, generating, by the integrated multi-dimensional geological model, a field development plan that specifies the set of resources and one or more tasks of the well planning process; and extracting, using at least one machine resource in the set of resources, hydrocarbons in the subterranean region in response to implementing the field development plan by executing each of the one or more tasks of the well planning process as recited in independent claims 1 and 15.
The present invention is directed to allocating resources using an integrated multi-dimensional geological model, the resources being used for a well-planning process to extract hydrocarbons in a subterranean region. The closest prior art Holl et 
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Romain Jeanty/
Primary Examiner, Art Unit 3623